[Cite as Franklin Cty. Children Servs. v. Copley, 2022-Ohio-3406.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Franklin County Children Services,                   :

                 Plaintiff-Appellee,                 :
                                                                         No. 22AP-159
v.                                                   :                (C.P.C. No. 21JU-11389)

Sarah Copley,                                        :               (REGULAR CALENDAR)

                 Defendant-Appellant.                :



                                            D E C I S I O N

                                   Rendered on September 27, 2022


                 On brief: Robert J. McClaren, for appellee.

                 On brief: Sarah Copley, pro se. Argued: Sarah Copley.

                  APPEAL from the Franklin County Court of Common Pleas,
                      Division of Domestic Relations, Juvenile Branch

DORRIAN, J.
          {¶ 1} Defendant-appellant, Sarah Copley, appeals from the February 11, 2022
judgment entry of the Franklin County Court of Common Pleas, Division of Domestic
Relations, Juvenile Branch ("juvenile court"), ordering her to pay child support to plaintiff-
appellee, Franklin County Children Services ("FCCS"). For the reasons set forth below, we
affirm.
I. Facts and Procedural History
          {¶ 2} On November 16, 2021, FCCS, as the caretaker of S.S., filed a complaint to set
support against appellant. The complaint alleged appellant is the mother of S.S., a minor
child. The complaint further alleged that FCCS was awarded temporary custody of S.S. on
July 26, 2019 in case No. 19JU-6065. Finally, the complaint alleged that, pursuant to R.C.
3103.03, appellant has an obligation to provide support for S.S.
No. 22AP-159                                                                             2


       {¶ 3} The complaint was initially set for a hearing on February 15, 2022 and then
reassigned for a hearing on February 9, 2022 before a magistrate of the juvenile court. The
record indicates that personal service of the complaint, summons, and notice of hearing on
February 9, 2022 was completed upon appellant by a process server on December 8, 2021
at 3:25 p.m.
       {¶ 4} The magistrate held a hearing on February 9, 2022 and filed a decision on
February 11, 2022. The decision indicates FCCS's attorney and affiant Britney Cider made
an appearance at the hearing; however, there is no indication that appellant or anyone on
her behalf appeared. The magistrate found that service was perfected upon appellant. The
magistrate granted the complaint and set support ordering appellant to pay child support
and cash medical support plus processing charges pursuant to the child support worksheet.
The decision contained a notice as follows:

               NOTICE TO THE PARTIES:
               A party shall not assign as error on appeal the court's adoption
               of any factual finding or legal conclusion, whether or not
               specifically designated as a finding of fact or conclusion of law
               under Civ.R. 53(D)(3)(a)(ii) or Juv.R. 40(D)(3)(a)(ii), unless
               the party timely and specifically objects to that factual finding
               or legal conclusion as required by Civ.R. 53(D)(3)(b) or Juv.R.
               40(D)(3)(b).

(Emphasis added.) (Mag.'s Decision at 1.)
       {¶ 5} On February 11, 2022, the juvenile court judge filed a judgment entry
adopting the magistrate's decision, noting the magistrate filed its decision the same day,
and that copies were mailed to the parties.
II. Assignment of Error
       {¶ 6} Appellant appeals and assigns the following single assignment of error for our
review:
               The court erred on the information of father Brandon James
               Schlueb of child in case [S.S.] whereabouts. They stated he was
               incarcerated when in fact he had been released on parole.

III. Analysis
       {¶ 7} In her brief, appellant indicates she was unable to be at the court hearing on
February 11, 2022. She also indicates she is fighting for reunification with her child.
No. 22AP-159                                                                                 3


Appellant states that Schlueb has not provided for S.S. since the day she was born and that
he was recently released from prison and is now on parole with the Ohio Department of
Rehabilitation and Correction. Appellant states she is "asking for a reevaluation or
redetermination on the father[']s income and amount required to help support [S.S.]."
(Appellant's Brief at 3.)
       {¶ 8} At the outset, multiple procedural issues impeded us as we consider
appellant's appeal. Although appellant is representing herself, pro se litigants are held to
the same standard as litigants who are represented by counsel. Zukowski v. Brunner, 125
Ohio St.3d 53, 2010-Ohio-1652, ¶ 8.
       {¶ 9} First, appellant did not file objections to the magistrate's decision with the
juvenile court. "A party may file written objections to a magistrate's decision within
fourteen days of the filing of the decision, whether or not the court has adopted the decision
during that fourteen-day period as permitted by Civ.R. 53(D)(4)(e)(i)." Civ.R.
53(D)(3)(b)(i). The rule continues to state the consequence for failing to file objections:
"[e]xcept for a claim of plain error, a party shall not assign as error on appeal the court's
adoption of any factual finding or legal conclusion, whether or not specifically designated
as a finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party has
objected to that finding or conclusion as required by Civ.R. 53(D)(3)(b)." Civ.R.
53(D)(3)(b)(iv).
       {¶ 10} Thus, "[o]n appeal, any party that failed to object to the magistrate's decision
before the trial court cannot raise objections before the appellate court except to assert that
plain error is evident in the trial court's decision." Davis v. Davis, 10th Dist. No. 17AP-664,
2018-Ohio-3180, ¶ 9. "By not demonstrating plain error, the party forfeits all arguments
against the trial court's decision on appeal." Id. at ¶ 11. On that basis alone, an appellate
court may overrule the assignments of error and affirm the trial court judgment. Id. at ¶ 11-
12.
       {¶ 11} Here, like in Davis, appellant did not file objections to the magistrate's
decision and, on appeal, did not argue plain error. Therefore, appellant's assignment of
error is overruled on that basis.
       {¶ 12} In addition to the lack of objections and failure to argue plain error, the
record lacks a transcript of the hearing before the magistrate. A party that disagrees with a
No. 22AP-159                                                                                 4


magistrate's finding of fact must support an objection to the trial court with a "transcript of
all the [relevant] evidence submitted to the magistrate" (or an affidavit of the same if the
transcript is not available) and then ensure the transcript or affidavit is included in the
appellate record for review. Civ.R. 53(D)(3)(b)(iii) and App.R. 9(B)(1). "Absent a transcript,
[we] must presume the regularity of the proceedings below and affirm the trial court's
decision." Lee v. Ohio Dept. of Job & Family Servs., 10th Dist. No. 06AP-625, 2006-Ohio-
6658, ¶ 10. Knapp v. Edwards Laboratories, 61 Ohio St.2d 197, 199 (1980) ("The duty to
provide a transcript for appellate review falls upon the appellant.").
       {¶ 13} Here, appellant states the juvenile court erred because Schlueb was no longer
incarcerated at the time of the hearing. Without a transcript before us, we are unable to
review the evidence before the magistrate as to appellant's statement. Accordingly,
appellant's assignment of error is overruled on that basis as well.
       {¶ 14} Appellant seeks a modification of the support order that was issued in this
case. Unfortunately, due to the procedural improprieties noted above, she cannot achieve
the same by way of appeal.
IV. Conclusion
       {¶ 15} Having overruled appellant's single assignment of error, we affirm the
judgment of the Franklin County Court of Common Pleas, Division of Domestic Relations,
Juvenile Branch.
                                                                         Judgment affirmed.

                             KLATT and JAMISON, JJ., concur.